Citation Nr: 0102650	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-19 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to exclusion of children's income for the purpose 
of improved pension benefits. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from May 1951 to October 
1952.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision issued by the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to nonservice-
connected pension benefits. 

Pursuant to 38 U.S.C.A. § 1521(a) (West 1991), improved 
(nonservice-connected) pension is a benefit payable by VA to 
a veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of the veteran's willful misconduct.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum annual pension rate (MAPR) 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a) 
(West 1991); 38 C.F.R. §§ 3.3(a)(3) (2000). 

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 1991); 
see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2000).  
The veteran's annual income includes the veteran's annual 
income, the annual income of the veteran's dependent spouse, 
and the annual income of each child of the veteran in the 
veteran's custody or to whose support the veteran is 
reasonably contributing (to the extent such child's income is 
reasonably available to or for the veteran, unless in the 
judgment of the Department of Veterans Affairs to do so would 
work a hardship on the veteran.)  There is a rebuttable 
presumption that all of such a child's income is reasonably 
available to or for the veteran.  38 C.F.R. § 3.23(d)(4) 
(2000).  A child's income shall be considered "reasonably 
available'' when it can be readily applied to meet the 
veteran's expenses necessary for reasonable family 
maintenance. 38 C.F.R. § 3.23(d)(6) (2000). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Under the new law, if a claimant's application for a benefit 
is incomplete, VA shall notify the claimant and his 
representative, if any, of the information necessary to 
compete the application.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  

Here, the veteran submitted an Application For Exclusion Of 
Children's Income to the RO in September 1997.  On the form, 
he indicated that his children's income, consisting of Social 
Security Administration (SSA) benefits, was not available to 
him.  The application provided a space for the veteran to 
furnish any information as to why he felt his children's 
income was not reasonably available to him; however, he left 
this space blank.  Accordingly, on remand the veteran should 
be asked to provide this information.  

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran furnish any 
information as to why he felt that his 
children's income, i.e., SSA benefits, 
was not reasonably available to him at 
the time he filed his Application For 
Exclusion Of Children's Income in 1997.

2.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  

3.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



